El Juez Asociado Se. "Wolf,
emitió la opinión del tribunal.
Esta fué una acción reivindicatoría en la cual fué dictada sentencia a favor del demandado. Subsiguientemente dicho demandado presentó un memorándum de costas, incluyendo una partida por honorarios de abogado ascendente a la suma de $800. La corte concedió $400 de honorarios y la deman-dante apeló.
Si bien aparece que el caso giró sobre una cuestión de prueba solamente, que la suma envuelta no era mayor de mil dólares y que el juicio sólo duró un día, sin embargo la ape-lante no ha elevado a esta corte la prueba presentada en el juicio u otra evidencia para mostramos que hubo algún abuso de discreción.
Por el contrario un abogado, el anterior juez de la corte, fué llamado como testigo y declaró tendente a acreditar que los servicios prestados, a su juicio, importaban por lo menos la suma que fué concedida por la corte.
En apelación de un memorándum de costas, o debe apa-recer que la suma concedida es muy excesiva para cualquier caso de su clase, o que los hechos como fueron presentados no justificaban la suma concedida.
Tenemos cierta idea de que-los honorarios eran subidos, pero según el estado de los autos nos sentimos obligados a confirmar la resolución apela&a.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.